LASALLE GLOBAL TRUST SERVICES Logo Annual Statement of Compliance VIA: EMAIL Banc of America Commercial Mortgage Inc. 214 North Tryon Street, NC1-027-22-03 Charlotte, North Carolina 28255 Re:Commercial Mortgage Loan Trust 2008-LS1 Reference is made to the Pooling and Servicing Agreement (the "Agreement") dated as of March 1, 2008 among Banc of America Commercial Mortgage Inc., as Depositor, Bank of America, National Association, as Master Servicer, LNR Partners, Inc., as Special Servicer, Wells Fargo Bank, N.A., as Trustee, and LaSalle Bank National Association, as Certificate Administrator and REMIC Administrator. I, James A. Jendra, a Senior Vice President of Bank of America, National Association as successor by merger to LaSalle Bank National Association, as Certificate
